DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 April 2021 has been entered.
 	Claims 21-43, 45 and 47-52 are currently pending. Claims 23, 28, 29, 31 and 33-42 are withdrawn.  Claims 21, 22, 24-27, 30, 32, 43, 45 and 47-52 are considered here.

Withdrawn Rejections
	The rejection of claims 21, 22, 24-27, 30, 32, 43, 45 and 47-49 under 35 U.S.C. 112(a) for new matter relating to the recitation of “uncultured bacteria” is withdrawn in view of the claim amendments in the Response of 1 April 2021.
	The pending rejection under 35 U.S.C. 103 is presented in modified form below to address the newly added limitations and claims.

Claim Rejections - 35 USC § 112(a) (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 21, 22, 24-27, 30, 32, 43, 45 and 47-52 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 has been amended to recite that “the bacterial isolate enhances the abundance of Lactobacillus in the mixture relative to the Lactobacillus abundance in the community of fecal bacteria”.  The term “abundance” is not expressly defined in the specification and is thus given its broadest reasonable interpretation consistent with the specification (see MPEP 2111).  The specification includes a single usage of the term “abundance” with respect to the Shannon Diversity Index, where the term refers to the proportion of the total bacteria in a community comprised of a particular species (Spec., [0037]; note: references to the specification herein are made with respect to the published application, US20200061148).  This usage is consistent with usage in the art, as evidenced, e.g., by Garcia-Mazcorro et al., Microbiologyopen 1.3 (2012): 340-347, which uses “abundance” to refer to the proportion of the total bacteria in a community comprised of a particular species/genus/phylum/etc. (Figs. 1 and 2 and related text).  Thus, the term “abundance” in the instant claims is thus construed herein as including the above meaning (i.e., the proportion of the total bacteria in a community comprised of a particular type, in this case Lactobacillus).  The 
Claim 21 further recites the limitation “wherein the community of fecal bacteria does not comprise the bacterial isolate”.  Any negative limitation or exclusionary proviso must have basis in the original disclosure, either as an express negative proviso or a positive recitation in the alternative (MPEP 2173.05(i)).  The instant specification does not contain any disclosure 
In light of the above, the claims as amended comprise new matter.

Claim Rejections - 35 USC § 112(b) (indefiniteness)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21, 22, 24-27, 30, 32, 43, 45 and 47-52 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 has been amended to recite “community of fecal bacteria from a stool, or portion thereof”.  It is unclear whether "portion thereof" modifies the stool or the community.  The claims are construed herein as including either a portion of the community of fecal bacteria or a portion of the stool.
Claim 21 has further been amended to recite that “the bacterial isolate enhances the abundance of Lactobacillus in the mixture relative to the Lactobacillus abundance in the community of fecal bacteria”.  Since the claimed mixture can comprise either “a community of fecal bacteria” or a portion of said community, the above limitation defines one claim element 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24-27, 30, 32, 43, 45 and 47-52 are rejected under 35 U.S.C. 103 as obvious over the combination of US Patent Pub. 20130266539 to Borody (Borody ‘539) in view of US Patent Pub. 20130195804 to Borody (Borody ‘804) (each previously cited).
Borody ‘539 teaches a pharmaceutical composition comprising a community of bacteria from donor stool wherein the composition comprises bacteria of the genus Lactobacillus, such as L. leichmanii (entire document, including [0017]-[0084], including Table 1).  The composition can comprise fresh or freeze-dried (lyophilized) homologous feces, a reconstituted feces 
Claims 21, 22, 24-27, 30, 32, 43, 45 and 47-52 differ from Borody ‘539 in that: the community of bacteria are from human stool; the bacterial isolate comprising Lactobacillus is derived from a human; the composition comprises a cryoprotectant; the cryoprotectant is trehalose; and the composition comprises NaCl.
Borody ‘804 teaches probiotic pharmaceutical compositions comprising a community of bacteria from donor stool (i.e. compositions substantially similar to those of Borody ‘539), wherein the compositions are suitable for treating humans and wherein the community of bacteria is derived from human donor stool (entire doc, including [0008]-[0052]; [0171]-[0178]).  Borody ‘804 further teaches that the compositions can comprise a cryoprotectant such as trehalose, and can include NaCl as an excipient/diluent ([0080]; [0093]; [0120]; [0166]-[0167]).

With respect to the recitation in claim 21 of a “mixture of (a) a community of fecal bacteria from a stool, or a portion thereof … and (b) a bacterial isolate comprising bacteria of the genus Lactobacillus”,  it is noted that the claims are directed to a single composition containing a mixture of the recited components and as such the mode of claiming the composition as a mixture of separate components does not distinguish the cited combination 
With respect to the recitation in claim 21 that “the bacterial isolate enhances the abundance of Lactobacillus in the mixture relative to the Lactobacillus abundance in the community of fecal bacteria and wherein the community of fecal bacteria does not comprise the bacterial isolate”, as noted above the claims do not require that the composition is formed by mixing the recited components but rather only that the composition has the structure implied by said mixture (see also, MPEP 2113).  As set forth in the rejections under 35 U.S.C. 112 above, the term “isolate” is construed as including any bacterial mixture comprising Lactobacillus.  Thus, the instant claims encompass any composition that could be formed from a mixture of a first community of fecal bacteria and a second group of bacteria which includes Lactobacillus.  The composition of the cited combination comprises a community of bacteria from human donor stool which includes Lactobacilli, and such a composition could have been formed by mixing, e.g., a first “community” of fecal bacteria without any Lactobacilli and a second group (or “isolate”) of bacteria containing the Lactobacilli (such that the addition of the isolate enhanced the abundance of Lactobacillus in the mixture relative to the community and the community does not comprise the isolate).  
With respect to claim 24, the term “cultured” is a product-by-process limitation that limits the claims only with respect to any structure necessarily implied by the process (i.e. by prior culture of the bacteria).  There is no evidence or evident rationale as to how prior culturing of the bacteria comprising the composition would necessarily alter the structure of the claimed composition in a manner that distinguishes from that of the cited combination.

With respect to claim 47, Borody ‘539 teaches that the composition can comprise, e.g., a fresh homologous feces, a freeze-dried homologous feces or a synthetic fecal composition, which would comprise non-selected communities of bacteria.  Moreover, it is noted with respect to claims 47 and 50-52 that the limitations of said claims apply to “the community” and thus would not be limiting in cases in which the mixture of claim 21 comprises “a portion” of the community.

Response to Arguments
Applicant's arguments filed 1 April 2021 have been fully considered but are moot in view of the new grounds of rejection herein (Applicant argues that the cited references do not teach the newly added limitations of claim 21; the pending 103 rejection has been modified to address such limitations).

Conclusion
No claim is allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657